Exhibit 10.2

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Third Amendment”) is
entered into as of November 15, 2006, by and between The Reader’s Digest
Association, Inc., a Delaware corporation (the “Company”) and Thomas O. Ryder
(the “Executive”).

WITNESSETH:

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of April 28, 1998 (the “Original Agreement”), as amended by the
Amendment to Employment Agreement dated as of November 21, 2003 (the “First
Amendment”) and as further amended by the Letter Agreement between the Executive
and the Company dated October 28, 2005 (the “Second Amendment”);

WHEREAS, under the terms of the Second Amendment, the Executive informed the
Company of the Executive’s decision to retire from his employment, effective as
of December 31, 2006;

WHEREAS, at the request of the Company, the Executive has agreed to postpone his
retirement and to continue his employment with the Company as a special advisor
to the Chief Executive Officer of the Company until June 30, 2007 (the “Special
Advisor”), provided that, the Company enters into a “Definitive Agreement” on or
prior to December 31, 2006 (the “Transaction Date”) which, if consummated, will
result in a “Change in Control” (as defined in Section 4.4 of The Reader’s
Digest Association, Inc. 2001 Income Continuation Plan for Senior Management, as
amended November 15, 2006 (the “2001 ICP”);

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to amend the terms of the
Executive’s employment, as provided in this Third Amendment;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the Company and the Executive agree as follows:

1. Effectiveness of the Third Amendment. This Third Amendment will be effective
only upon the Transaction Date. If no Transaction Date occurs, this Third
Amendment will be void and of no effect.

2. Retirement as Chairman of the Board and Continued Employment.

(a) Except as otherwise provided herein, the terms of this Third Amendment will
supersede in all respects any contrary terms of the Original Agreement, the
First Amendment and the Second Amendment.

(b) Effective as of December 31, 2006, the Executive will retire as a director
of the Company and as Chairman of the Board and from all remaining officer and
fiduciary

 



--------------------------------------------------------------------------------

positions with the Company and its subsidiaries and affiliates and will continue
as a full-time employee of the Company and Special Advisor to the Chief
Executive Officer. In such capacity, the Executive will perform such duties as
assigned by the Chief Executive Officer on a schedule and in a location
specified in such assignment until the earlier of June 30, 2007 or the
occurrence of a Change in Control (the “Employment Term”). The Company will
provide the Executive with appropriate support reasonably necessary, in the
discretion of the Company, for the Executive to perform his assigned duties for
the Company.

(c) Upon the expiration of the Employment Term, the Executive will resign as
Special Advisor and retire as an employee of the Company.

(d) The Executive hereby waives the Good Reason provisions set forth in the
Original Agreement and further agrees that the changes in the terms of his
employment, as specified in this Third Amendment, will not constitute “Good
Reason” or termination without “Cause” (each term as defined in the Original
Agreement) under the Original Agreement.

3. Compensation and Benefits.

(a) During the Employment Term, the Company will pay the Executive a salary of
$5,000 per month, provided that his services are performed as requested by the
Chief Executive Officer, payable in accordance with the Company’s regular
payroll practices.

(b) During the Employment Term, the Executive will be eligible to continue to
participate in the Company’s health and other welfare benefit plans. During the
Employment Term, the Executive will not be eligible to participate in any fringe
benefits, perquisites and severance plans, except as otherwise provided in
Section 4 of this Third Amendment, maintained by the Company. The Executive will
not participate in the Company’s Excess Benefit Retirement Plan or the Company’s
1992 Executive Retirement Plan after December 31, 2006. The Executive’s annual
incentive award for fiscal 2007 shall be limited to a bonus with a target of
$500,000, as determined under the terms of the Senior Management Incentive Plan
(“SMIP”), determined in the sole discretion of the Company’s Board of Directors,
payable when annual bonuses are generally paid under the SMIP.

(c) The Executive will not be eligible for new awards under any incentive
compensation plans maintained by the Company, whether annual, long-term or
otherwise; provided, however, that, during the Employment Term, the Executive
will continue to vest in any awards outstanding as of the date of this Third
Amendment in accordance with the terms of such awards and the 2001 ICP.

(d) If the Company consummates a transaction constituting a Change in Control on
or prior to June 30, 2007, and conditioned upon the Executive’s delivering to
the Company a release satisfactory to the Company in a form substantially
similar to the release attached hereto as Exhibit A, with all periods for
revocation expired, the Executive will receive from the Company a severance
payment (the “Severance Payment”) equal to the lesser of: (i) four million
dollars ($4,000,000) or (ii) such lesser amount as would not cause the Executive
to be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986 (or any successor provision thereto) (the “Code”), which will be
payable on the date that is six months and one day following the date of the
Executive’s separation from service, or such earlier date as may be permitted by
guidance under Code Section 409A.

 

2



--------------------------------------------------------------------------------

(e) The Severance Payment will not be included as compensation or salary for
purposes of any benefit plan maintained by the Company.

(f) The Executive will continue to be entitled to reimbursement of expenses as
provided in Section 8(a) of the Original Agreement. Except as provided in this
Section 3(f), the other provisions of Section 8 of the Original Agreement will
be superseded by this Third Amendment.

(g) Upon the retirement and resignation of the Executive’s employment pursuant
to the terms of this Third Amendment, the Executive will receive the retirement
benefits provided in Section 12 of the Original Agreement.

(h) The provisions of Sections 12 - 14 and Sections 17 - 25 of the Original
Agreement, as amended by the First Amendment and the Second Amendment, will
continue in full force and effect.

4. Waiver of Certain Benefits Under and Provisions of the 2001 ICP. The
Executive hereby waives each and every right and benefit under Article V of the
2001 ICP; provided, however, that Article IV - A of the 2001 ICP will continue
to apply to the Executive.

5. Application of Code Section 409A. This Third Amendment is intended to be
administered and interpreted in a manner that is consistent with the
requirements of Section 409A of the Code. The timing of all payments provided in
this Third Amendment, are therefore subject to the requirements of Section 409A
of the Code and other provisions of the Code and the implementing regulations of
the Code. Notwithstanding the foregoing, no particular tax result for the
Executive with respect to any income recognized by the Executive in connection
with this Third Amendment is guaranteed, and the Executive will be responsible
for any taxes, penalties and interest imposed on him under or as a result of
Section 409A of the Code in connection with this Third Amendment.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Third Amendment, as of the day and year first written above.

 

  The Reader’s Digest Association, Inc. Dated: November     , 2006   By:  

/s/ Lisa Cribari

    Lisa Cribari,     Vice President, Global Human Resources  

/s/ Thomas O. Ryder

Dated: November     , 2006   Thomas O. Ryder

 

4



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Agreement”) is made and entered into by and between
Thomas O. Ryder (the “Executive”) and The Reader’s Digest Association, Inc. (the
“Company”).

WITNESSETH:

WHEREAS, the Executive and the Company executed the Third Amendment to the
Employment Agreement, effective as of November 15, 2006 (the “Third Amendment”),
pursuant to which the Executive agreed to postpone his retirement and to
continue his employment with the Company until June 30, 2007 as a Special
Advisor (as defined in the Third Amendment);

WHEREAS, the Executive’s employment with the Company terminated on
                    , 2007; and

WHEREAS, the Executive is required to sign this Agreement within twenty-one days
after the Executive is provided a copy of this Agreement in order to receive the
Severance Payment (as defined in the Third Amendment).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties do hereby finally, fully, and completely release all of
these matters in their entirety as follows:

1. Complete Release by the Executive. In consideration of the promises contained
herein, the Executive has released and forever discharged, and by these
presents, for himself, his heirs, dependents, successors, assigns, executors,
and representatives of any kind, if any, does hereby irrevocably and
unconditionally releases and forever discharges the Company and any of the
Company’s current and former direct and indirect parents, subsidiaries,
associates, affiliates, divisions, partners, representatives, directors,
officers, employees, stockholders, heirs, assigns, insurers, agents, benefit
plans and administrators, insurers, attorneys, successors and assigns and all
persons acting by, through, under or in concert with any of them, whether in
their individual or official capacities, unless the context otherwise clearly
requires (the “Released Parties”) of and from any and all claims, arbitrations,
complaints, charges, obligations, promises, agreements, costs, losses, debts,
expenses, demands, rights, liabilities, claims for attorney’s fees, demands,
damages, suits proceedings, actions, and/or causes of action of whatsoever kind
or nature, known or unknown, foreseen or unforeseen, to the date upon which the
Executive executes this Agreement, including (but not limited to):

(a) any claims arising out of or by virtue of or in connection with the
Executive’s employment at the Company or his termination therefrom, including,
but not limited to, claims of wrongful termination of employment, claims based
upon sex, age, disability, or any other discrimination or violation of any equal
employment opportunity law or any federal, state, or local statutory or common
law or other governmental statute, regulation, ordinance or order, including,
without limitation, regarding employment discrimination or termination of
employment, 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in



--------------------------------------------------------------------------------

Employment Act of 1967, as amended; the Americans with Disabilities Act of 1990,
as amended; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993, as amended; the Sarbanes-Oxley Act of
2002; the Rehabilitation Act of 1973; the Racketeer Influenced and Corrupt
Organizations Act; laws of the State of New York), all claims of breach of any
express or implied covenant of employment, including the covenant of good faith
and fair dealing, all claims of interference with contractual or advantageous
relations, whether prospective or existing, all claims of defamation or damage
to reputation, all claims for reinstatement, all claims for punitive or
emotional distress damages, all claims for wages, bonuses, severance, back or
front pay or other forms of compensation which are based upon or arise from the
acts, practices, transactions, events, and/or facts underlying any wage claim
that was or could have been asserted, all claims of deceit or misrepresentation,
and any claims for negligence, intentional, reckless or negligent infliction of
emotional distress, any legal restrictions on the Company’s right to terminate
employees, public policy tort, defamation, or any other state law claims or any
claims grounded in tort or contract, including all claims of breach of express
or implied contract, all claims for attorney’s fees and costs; and

(b) all claims against the Released Parties of any description whatsoever that
could be asserted in a lawsuit. The Executive agrees not to assert any such
claims or causes of action.

(c) Excluded from this Agreement are any claims that cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the EEOC. The Executive is waiving, however, his
right to any monetary recovery or relief should the EEOC or any other agency
pursue any claims on his behalf. Nothing herein shall require the Executive to
release (i) any rights under the terms of the Third Amendment, (ii) any claim
for benefits to which the Executive is or will be entitled in the ordinary
course under the terms of the Company’s benefit plans, or (iii) any indemnity
against claims, costs or expenses to which the Executive may be entitled as a
result of having served as a director or an officer of the Company or any of its
affiliates pursuant to their respective articles or by-laws, any agreement with
the Executive, or any policies of insurance the Company or any of its affiliates
may maintain.

2. Payment. If the Company consummates a transaction constituting a Change in
Control (as defined in Section 4.4 of The Reader’s Digest Association, Inc. 2001
Income Continuation Plan for Senior Management, as amended November 15, 2006) on
or prior to June 30, 2007, and upon the Executive’s executing and delivering
this Agreement in accordance with the terms set forth herein, in consideration
of the mutual promises contained herein, the Company shall pay to the Executive
a Severance Payment (as defined and in the amount set forth in Section 3(d) of
the Third Amendment). The Executive acknowledges that the Severance Payment is
in addition to any other payment or benefit owed to the Executive by the
Company.

3. Tax Implications. The Executive acknowledges that neither the Company nor any
of the Released Parties defined in this Agreement has made any representations
or promises with respect to the tax treatment of any monies paid in accordance
with this Agreement. The Company will withhold from the Severance Payment all
applicable federal, state, local or other

 

- 2 -



--------------------------------------------------------------------------------

taxes as the Company is required to withhold pursuant to any law or government
regulation or ruling. The parties further agree that if any state or federal
agency should in the future decide that all or any part of the monies paid under
this Agreement is taxable income to the Executive and/or that the proceeds were
not properly reported or classified, the Executive shall pay the resulting
taxes, interest, and/or penalties without further liability on the part of the
Company or any of the Released Parties, and he shall indemnify the Company and
the Released Parties and hold them harmless from any tax, penalty, and interest
which may be imposed on the Company or the Released Parties by any state or
federal agency as a result of the Executive’s tax treatment of the settlement
proceeds.

4. Capacity and Authority to Sign. The parties hereby represent and warrant that
each of them and any person(s) executing this Agreement on their behalf have the
legal capacity and are duly authorized to execute and deliver this Agreement and
any other documents, agreements, or instruments to be delivered by each party
thereto. The parties are entering into this Agreement under their own free will
and are not relying on any representations, statements, or advice of the other
party.

5. Agreement Binding Upon Parties and Heirs. This Agreement shall be binding
upon the parties and upon their respective heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of the Released Parties and each of them, and to their respective heirs,
administrators, representatives, executors, successors, and assigns. The parties
further agree and acknowledge that this Agreement shall be binding on
Executive’s estate and/or heirs and beneficiaries.

6. Acknowledgments.

(a) The Executive understands and acknowledges that the Company does not admit
any violation of law, liability or invasion of any of his rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Agreement is made for the purpose of settling and
extinguishing all claims and rights (and every other similar or dissimilar
matter) that the Executive ever had or now may have against the Company to the
extent provided in this Agreement. The Executive further agrees and acknowledges
that no representations, promises or inducements have been made by the Company
other than as appear in the Third Amendment and this Agreement.

(b) The Executive agrees to release and discharge the Company, not only from any
and all claims which he could make on his own behalf, but also those which may
or could be brought by any person or organization, on his behalf for monetary
relief, and he specifically waives any right to recovery, directly or
indirectly, in connection with any class action or representative proceeding in
which a claim or claims against the Company for monetary relief may arise, in
whole or in part, from any event which occurred up through and including the
Effective Date.

(c) The Executive acknowledges that his waiver and release of rights and claims
as set forth in this Agreement is in exchange for valuable consideration which
he would not otherwise be entitled to receive.

 

- 3 -



--------------------------------------------------------------------------------

(d) The Executive understands, acknowledges and agrees that the Severance
Payment and any other benefits to which the Executive shall be entitled to under
the Third Amendment will be in complete satisfaction of any and all rights to
payment and any and all claims the Executive may have under any severance plans
of the Company;

(e) The parties understand, agree and intend that, upon receipt of the Severance
Payment and any other benefits to which the Executive shall be entitled to under
the Third Amendment, the Executive will have received complete satisfaction of
any and all claims, whether known, suspected, or unknown, that he may have or
had against Company, and he thereby waives any and all relief not explicitly
provided for herein.

(f) The Executive agrees to pay any reasonable legal fees or costs incurred by
the Company as a result of any breach of his promises in this Agreement,
including his promise to fully release the Company from all claims and to
compensate its attorneys for their legal fees, except to the extent that he
challenges the validity of the Agreement under the Age Discrimination in
Employment Act, in which case the Company may only recover such fees and
expenses as may be permitted by state and federal law.

(g) The Executive further represents, agrees and acknowledges that:

(i) he has been advised by the Company to consult with his own legal counsel
prior to executing and delivering this Agreement, has had an opportunity to
consult with and to be advised by legal counsel of the Executive’s choice, fully
understands the terms of this Agreement, and enters into this Agreement freely,
voluntarily, without coercion or duress of any kind and intending to be bound;

(ii) he has been given the opportunity to consider this Agreement for a period
of at least twenty-one (21) days. In the event that the Executive has executed
this Agreement within less than twenty-one (21) days of the date of its delivery
to him, the Executive acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider this Agreement for the entire twenty-one
(21) day period. The Executive and the Company acknowledge that for a period of
seven (7) days from the date that the Executive executes this Agreement (the
“Revocation Period”), he shall retain the right to revoke this Agreement by
written notice that is received by the Company’s Senior Vice President and
General Counsel before the end of such Revocation Period. Provided that this
Agreement is not revoked pursuant to the preceding sentence, this Agreement
shall become effective, binding, irrevocable and enforceable on the date
immediately following the last day of the Revocation Period (the “Effective
Date”). If the Executive exercises his right to revoke this Agreement, the
Executive will forfeit his right to receive any of the benefits provided for
herein or therein, without affecting the effectiveness of the termination of the
Executive’s employment with the Company pursuant to the terms of the Third
Amendment and without altering the termination of the Executive’s employment
from all offices and any directorships and any fiduciary positions;

 

- 4 -



--------------------------------------------------------------------------------

(iii) in executing this Agreement, the Executive does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, basis, or effect of this Agreement or
otherwise; and

(iv) for the purpose of implementing a full and complete release and discharge
of the Company, the Executive expressly acknowledges that this Agreement is
intended to include in its effect, without limitation, all claims which the
Executive does not know or suspect to exist in his favor at the time of
execution hereof, and that this Agreement contemplates the extinguishment of any
such claim or claims. IN EXECUTING THIS AGREEMENT, THE EXECUTIVE EXPRESSLY
REPRESENTS THAT HE IS DOING SO VOLUNTARILY AND OF HIS OWN FREE WILL AND THAT HE
IS OF SOUND MIND AT THE TIME OF SAID EXECUTION.

(h) The Executive represents that he has not filed any complaints or lawsuits
against the Company with any government agency or any court, and that he will
not seek to recover any monetary damages in the future with respect to Claims
that arose prior to the Effective Date; provided, however, that this shall not
limit the Executive from filing a lawsuit for the sole purpose of enforcing the
Executive’s rights under this Agreement.

7. Waiver. The Executive waives and releases any claim that the Executive has or
may have to reemployment. The Executive agrees that the Executive will not seek
employment with the Company at any time in the future.

8. Severability. Should any clause, sentence, provision, paragraph, or part of
this Agreement be adjudged by any court of competent jurisdiction, or be held by
any other competent governmental authority having jurisdiction, to be illegal,
invalid, or unenforceable, such judgment or holding shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the clause, sentence, provision, paragraph, or part of the
Agreement directly involved, and the remainder of the Agreement shall remain in
full force and effect, subject to the ability to seek reformation by a court of
competent jurisdiction to reduce the amount paid in settlement in proportion to
the value of the unenforceable provision.

9. Non-Enforcement Not a Waiver. The failure of any party to this Agreement to
enforce at any time, or for any period of time, any one or more of the terms of
this Agreement shall not be a waiver of such terms or conditions or of such
party’s right thereafter to enforce each and every term and condition of this
Agreement.

10. Facsimile Signatures and Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall constitute an original, and all of
which shall constitute a single document. Facsimile signatures shall have the
same effect as original signatures.

11. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto pertaining to the subject matter hereof and fully supersedes any
and all prior agreements or understandings between the parties hereto.

 

- 5 -



--------------------------------------------------------------------------------

12. Choice of Law. This Agreement shall be construed in accordance with the laws
of the State of New York.

13. Litigation. If legal action is required to enforce any provision of this
Agreement, the prevailing party in such litigation shall be entitled to recover
its attorneys’ fees and costs incurred in connection with such litigation.

PLEASE READ AND CONSIDER THIS RELEASE CAREFULLY BEFORE EXECUTING. THIS GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of the Board of Directors, and the Executive
has executed this Agreement, as of the day and year first written above.

 

 

    THE READER’S DIGEST ASSOCIATION, INC. Thomas O. Ryder     EXECUTED:
                                         .         By:  

 

    Its:  

 

    EXECUTED:                                          .

 

- 6 -